 


109 HR 3851 IH: Systemic Passenger Infrastructure and Network Overhaul through Financial Freedom Act
U.S. House of Representatives
2005-09-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3851 
IN THE HOUSE OF REPRESENTATIVES 
 
September 21, 2005 
Mr. Mica (for himself and Mr. Westmoreland) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To provide for the competitive operation of the Northeast rail corridor using State and private sector initiatives. 
 
 
1.Short titleThis Act may be cited as the Systemic Passenger Infrastructure and Network Overhaul through Financial Freedom Act. 
2.Interim directed service 
(a)Transfer of OwnershipEffective on the date of the enactment of this Act— 
(1)title to all property of the National Railroad Passenger Corporation necessary for the operation of the main line of the Northeast Corridor between the District of Columbia and Boston, Massachusetts, shall transfer to the Secretary of Transportation; and 
(2)the note and mortgage described in section 24907 of title 49, United States Code, is canceled, in consideration for the transfer described in paragraph (1). 
(b)Interim OperationsThe Secretary of Transportation shall ensure the continuation of maintenance and dispatching of service on the main line of the Northeast Corridor between the District of Columbia and Boston, Massachusetts, until directed service is initiated under subsection (c). The Secretary is authorized to use personnel of the National Railroad Passenger Corporation to carry out this subsection. 
(c)Directed ServiceNot later than 3 months after the date of the enactment of this Act, the Secretary of Transportation shall complete a competitive selection of an entity or entities to maintain and dispatch service on the main line of the Northeast Corridor between the District of Columbia and Boston, Massachusetts, and shall take such actions as are necessary to initiate and maintain such directed service until the disposition of such operations pursuant to section 3, and for such additional time as is necessary to ensure the orderly transition of operations under those sections. In carrying out this subsection, the Secretary and any entity or entities selected by the Secretary shall have the powers and authorities, including access rights, of the National Railroad Passenger Corporation with respect to the service involved. 
3.Northeast Corridor 
(a)Comptroller General AnalysisNot later than 1 year after the date of the enactment of this Act, the Comptroller General shall transmit to the Secretary of Transportation a report analyzing the capital requirements needed to ensure that the Northeast Corridor can be operated in a financially viable manner. 
(b)Determination of Appropriate DispositionNot later than 2 years after the date of the enactment of this Act, the Secretary, after considering the prospects of financial viability, including capital requirements as reported under subsection (a) and proposed financing options, shall determine which of the following options is most appropriate for the disposition of the operations (and all necessary supporting property) described in section 2(b) and (c) with respect to the Northeast Corridor: 
(1)Transfer of such operations to an interstate compact, entered into under section 410 of the Amtrak Reform and Accountability Act of 1997, consisting of the States of the Northeast Corridor. 
(2)Transfer of such operations to a new quasi-governmental corporation or to a private sector corporation. 
(3)Retention of ownership by the Secretary of Transportation, with competitive franchising, by 1 or more entities, of the management and dispatching of service.The Secretary shall transmit to the Congress a report on the determination made under this subsection. 
(c)ImplementationNot later than 6 months after a determination is made under subsection (b), the Secretary shall implement the appropriate disposition as so determined. 
4.Funding 
(a)Retention of AmountsThe Secretary of Transportation shall retain all amounts appropriated by the Federal Government for fiscal year 2006 for the National Railroad Passenger Corporation that have not been provided to the National Railroad Passenger Corporation, and such amounts shall be available to the Secretary for carrying out this Act. 
(b)Transfer of AmountsThe National Railroad Passenger Corporation shall transfer to the Secretary of Transportation all amounts appropriated by the Federal Government for fiscal year 2006 and provided to the National Railroad Passenger Corporation, and such amounts shall be available to the Secretary for carrying out this Act. 
5.Nonapplicability of provisionA local governmental authority (as defined in section 5302(a)(6) of title 49, United States Code) shall not be subject to any obligation under any arrangement pursuant to section 5333(b) of title 49, United States Code, with respect to employees of the National Railroad Passenger Corporation providing services to such authority pursuant to a contract between the authority and the National Railroad Passenger Corporation. 
 
